In The

                               Court of Appeals
                    Ninth District of Texas at Beaumont
                           ____________________
                              NO. 09-12-00223-CR
                           ____________________

                      RICHARD GOODWIN, Appellant

                                        V.

                      THE STATE OF TEXAS, Appellee
_______________________________________________________           ______________

                   On Appeal from the 435th District Court
                        Montgomery County, Texas
                      Trial Cause No. 11-10-11611 CR
________________________________________________________           _____________

                                     ORDER

      In this appeal, Richard Goodwin challenges the trial court’s ruling on his

motion to suppress. Goodwin requested findings of fact and conclusions of law,

but the record contains no written or oral findings on the motion to suppress.

Findings of fact and conclusions of law made by the judge who conducted the

hearing on the motion to suppress may aid this Court’s review of the issues raised

in the appellant’s brief. See State v. Cullen, 195 S.W.3d 696, 699 (Tex. Crim. App.

2006).

                                        1
      Accordingly, it is ORDERED that the appeal is ABATED and the case is

REMANDED to the trial court for entry of findings of fact and conclusions of law

on the trial court’s essential findings on the issues raised in the hearing of the

appellant’s motion to suppress. See Tex. R. App. P. 44.4. The supplemental clerk’s

record containing the trial court’s findings of fact and conclusions of law are due to

be filed in this Court by July 8, 2013. See Tex. R. App. P. 34.5(c)(2). All appellate

timetables are suspended pending filing of the supplemental clerk’s record with

this Court. The parties may address the trial court’s findings of fact and

conclusions of law in supplemental briefs. The appellant’s supplemental brief is

due thirty days after the supplemental clerk’s record is filed. The appellee’s

supplemental brief is due thirty days after the appellant files his supplemental brief.

Requests for briefing extensions will be strongly disfavored.

      ORDER ENTERED June 6, 2013.


                                                                 PER CURIAM

Before Gaultney, Kreger, and Horton, JJ.




                                           2